NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
SYLVESTER E. HARDING, III,
Petitioner, a
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respondent.
2011-3091 _
Petition for review of the Merit Syste1ns Protection
Board in case no. DA0752100064-I-1.
ON MOTION
Before LOURIE, Circu,it Judge.
0 R D E R
Sy1vester E. Harding, III moves for reconsideration of
this court’s September 1, 2011 order denying his motion
for a stay and default judgment
Upon consideration thereof
IT IS ORDERED THATI
The motion for reconsideration is denied.

HARDING V. VA
2
FoR THE CoURT
UCT 25 2011 131 Jan H0rba1y
Date
ccc Sylvester E. Harding, III
Renee Gerber, Esq.
s8
J an Horba1y
C1erk
FI
u.s. could olF§¢rpPEALs FoR
ms FEnERAL crRcurr
0CT 25 2011
1AN HDRBALY
CLERK -